Mason, J.,
delivered the opinion of this court.
The question involved upon this appeal is, whether a negro,who has been adjudged to be free, can maintain an action on the case to recover damages for having been unlawfully held in servitude?
This very question was determined in the case of Franklin vs. Waters, 8 Gill, 322, which was recognized by that of The State vs. Van Lear, 5 Md. Rep., 91, and settled adversely to such a claim.
The counsel for the appellant, in this appeal, have sought to distinguish the cases by showing that, in this, the negro was in the actual enjoyment of her freedom at the time of her seizure by the appellee, while in the others they had always been held and claimed, under color of title, as slaves.
The facts disclosed by the record do not warrant the supposed difference between the cases. It is true that the present appellant had been in the enjoyment of her freedom before she was claimed by the appellee as his slave, but it is not true that she was seized wantonly, and without color of title, and by him pressed into servitude, as the facts in the record plainly show.-
We are not prepared to say, that a negro, avowedly free, and who may be forcibly and wantonly captured, without color of title, and reduced to slavery, would not have a remedy in an action at law against the perpetrator of such a wrong. But such is not this case. We have no doubt that the appellee, in this instance, supposed the negro to be the property of the estate he represented, and there appears a show of title for such a claim. Under such circumstances, the present question is not distinguishable from that settled in the two cases *442before referred to, and we feel bound, by the authority of those cases, to affirm the judgment of the Circuit Court.

Judgment affirmed.